

115 HR 615 IH: Student Loan Repayment Act of 2017
U.S. House of Representatives
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 615IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mr. Ross introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include student loan repayers as members of targeted
			 groups for purposes of the work opportunity credit and to provide for a
			 credit against tax for student loan program startup costs.
	
 1.Short titleThis Act may be cited as the Student Loan Repayment Act of 2017. 2.Inclusion of student loan repayers for purposes of work opportunity credit (a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:
				
 (K)a qualified student loan repayer.. (b)Qualified student loan repayer definedSection 51(d) of such Code is amended by adding at the end the following new paragraph:
				
 (16)Qualified student loan repayerThe term qualified student loan repayer means any individual who is certified by the designated local agency as— (A)having at least an associate’s degree; and
 (B)having outstanding qualified education loans (as defined in section 221) of not less than $10,000.. (c)Effective dateThe amendments made by this section shall apply with respect to individuals who begin work for the employer after the date of the enactment of this Act.
			3.Student loan program startup costs credit
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.Student loan program startup costs credit
 (a)In generalFor purposes of section 38, in the case of an eligible employer, the student loan program startup costs credit determined under this section for any taxable year is an amount equal to 50 percent of the qualified startup costs paid or incurred by the taxpayer during the taxable year.
 (b)Dollar limitationThe amount of the credit determined under this section for any taxable year for a qualified employer shall not exceed—
 (1)for the first credit year and each of the 2 taxable years immediately following the first credit year, the product of—
 (A)$500, multiplied by (B)the number of employees participating during such taxable year in an eligible employer plan for which the employer is eligible for a credit under this section, and
 (2)for any other taxable year, zero. (c)Eligible employerFor purposes of this section, the term eligible employer means an employer if such employer, or any member of any controlled group including the employer (or any predecessor of either), during the 3-taxable-year period immediately preceding the first taxable year for which the credit under this section is otherwise allowable for a qualified employer plan of the employer, has not established or maintained a qualified employer plan with respect to which contributions were made, or benefits were accrued, for substantially the same employees as are in the qualified employer plan.
 (d)Other definitionsFor purposes of this section— (1)Qualified startup costs (A)In generalThe term qualified startup costs means any ordinary and necessary expenses of an eligible employer which are paid or incurred in connection with the establishment or administration of an eligible employer plan. Such term shall not include any payment made to, or on behalf of, any employee pursuant to such plan.
 (B)Plan must have at least one participantSuch term shall not include any expense in connection with a plan that does not have at least one employee eligible to participate who is not a highly compensated employee.
 (2)Eligible employer planThe term eligible employer plan means a student loan repayment plan administered by an employer through which the employer provides, for each employee for each year, qualified matching contributions.
 (3)Qualified matching contributionThe term qualified matching contribution means an employer contribution made to an eligible employer plan on behalf of an employee on account of an employee contribution made by such employee if such employer contribution is at least the lesser of—
 (A)the amount of such employee contribution, and (B)$2,000.
 (4)First credit yearThe term first credit year means— (A)the taxable year which includes the date that the eligible employer plan to which such costs relate becomes effective, or
 (B)at the election of the eligible employer, the taxable year preceding the taxable year referred to in subparagraph (A).
 (e)Special rulesFor purposes of this section— (1)Aggregation rulesAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person. All eligible employer plans shall be treated as one eligible employer plan.
 (2)Disallowance of deductionNo deduction shall be allowed for that portion of the qualified startup costs paid or incurred for the taxable year which is equal to the credit determined under subsection (a).
 (3)Deduction for matching contributionFor deductions for qualified matching contributions, see section 162. (4)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year..
			(b)Conforming amendments
 (1)In generalSubsection (b) of section 38 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the student loan program startup costs credit determined under section 45S(a)..
 (2)Deduction for Unused CreditSubsection (c) of section 196 is amended by striking and at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting , and, and by adding at the end the following new paragraph:  (15)the student loan program startup costs credit determined under section 45S(a)..
 (c)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:
				
					
						Sec. 45S. Student loan program startup costs credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			